Citation Nr: 0216908	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-15 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bronchitis with 
bronchospasm (claimed as chronic obstructive pulmonary 
disease) as a result of gunshot wound to chest.

2.  Entitlement to an increased evaluation for conversion 
reaction with back pain, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  By decision in June 1991, entitlement to service 
connection for chronic obstructive pulmonary disease was 
denied by the Board.

3.  The evidence submitted since the June 1991 Board 
decision pertinent to the claim of service connection for 
bronchitis with bronchospasm (claimed as chronic obstructive 
pulmonary disease) as a result of gunshot wound to chest 
bears directly and substantially on the specific matter 
under consideration because it reveals a medical opinion 
that bronchitis with bronchospasm is secondary to the 
veteran's war injury; it is by itself or in combination with 
other evidence, so significant that it must be considered in 
order to finally decide the merits of the claim.

4.  Bronchitis with bronchospasm and chronic obstructive 
pulmonary disease were not shown in service or within 
several years after discharge from service.

5.  The veteran has a slight degree of social and 
occupational impairment that is manifested by occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 

6.  The veteran does not have symptoms of flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships; or disorientation.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
June 1991 Board decision pertinent to the claim of service 
connection for bronchitis with bronchospasm (claimed as 
chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.156 (2002).

2.  Bronchitis with bronchospasm (claimed as chronic 
obstructive pulmonary disease) as a result of gunshot wound 
to chest was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

4.  The schedular criteria for an evaluation in excess of 30 
percent for conversion reaction with back pain have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9424 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (a).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified in 
this new statute have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the August 1999 Statement of the Case (SOC), the February 
2000 Supplemental SOC (SSOC), and the April 2000 SSOC 
provided the veteran with notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran was afforded thorough VA examinations and has 
not indicated the existence of any outstanding records that 
could substantiate his claims.  By letter dated in September 
2002, the Board advised the claimant of how responsibilities 
in developing the record are divided.  Accordingly, the 
notice requirement regarding division of responsibilities is 
satisfied under Quartuccio.  Since the RO has also provided 
all required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).



II.  Service connection for bronchitis with bronchospasm 
(claimed as chronic obstructive pulmonary disease) as a 
result of gunshot wound to chest.

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.  In Evans v. Brown, 9 Vet. App. 273, 285 
(1996), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "in order to reopen a previously and 
finally disallowed claim . . . there must be 'new and 
material evidence presented or secured' . . . since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  If new and material evidence has been received 
with respect to a claim, which has become final, then the 
claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  Id.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).

The veteran previously filed a claim for service connection 
for chronic obstructive pulmonary disease in January 1990.  
The RO denied the claim by rating decision dated in June 
1990; the veteran appealed.  The RO reasoned in a July 1990 
SOC that no evidence had been shown of a chronic respiratory 
condition in service or shortly after expiration of service.  
The RO concluded that absent continuity of treatment since 
discharge, any current condition could not be considered 
service connected without resort to speculation.  The Board, 
in its June 1991 review, pointed out that the initial 
diagnosis of chronic obstructive pulmonary disease was not 
made until 1989 and therefore, there was no reasonable basis 
on which service connection could be granted.  The Board 
concluded that because there was no lung pathology in 
service, there was no causal or etiological relationship 
between the veteran's service connected gunshot wound to the 
chest and the current chronic obstructive pulmonary disease.  
The veteran did not appeal the June 1991 Board decision and 
it became final. 38 U.S.C.A. § 7104(b).

Since the June 1991 Board decision, the following additional 
evidence has been submitted:  VA outpatient records dated 
between November 1996 and March 2000, a paper by E.L., M.D. 
dated in December 1997, lay statements, a VA compensation 
and pension (C&P) physical examination report dated in 
October 1998, personal testimony from an October 1999 RO 
hearing, and private medical records. 

VA outpatient records show intermittent treatment for 
respiratory symptoms.  In May 1997, the veteran sought a 
second opinion regarding dyspnea.  He reported that he was 
told that he was only deconditioned.  After taking a medical 
history, reviewing a 1993 chest x-ray, and performing a 
physical examination, the examiner had the following 
pertinent diagnostic impressions: dyspnea- etiology unclear-
suspect deconditioning with screening PFTs (pulmonary 
function test) relatively normal; no evidence of 
restriction; no history consistent with cardiac source.  The 
veteran followed up after back surgery in July 1998.  
Examination of the veteran showed shortness of breath and 
wheezing with a respiratory rate of 26 at rest and deep 
labored respiration.  The examiner referred the veteran to 
the emergency room. The veteran was seen in the Pulmonary 
Clinic in October 1998.  The examiner reviewed the veteran's 
medical history, specifically noting the results of a 
complete workup in 1990.  The examiner also noted a 
bilateral pleural change on x-ray films that was interpreted 
to be a reaction to the blast injury in World War II with 
the gunshot wound.  The impression was of a possible 
psychogenic dyspnea if obstructive disease is really present 
given the variation in effort.  

The veteran presented in March 2000 for routine follow-up.  
He reported having chronic shortness of breath for years and 
a cough for the last six weeks.  A chest x-ray was performed 
and interpreted to show no active pulmonary disease.  After 
a review of the records and taking vital signs, the examiner 
concluded with a diagnosis of chronic obstructive pulmonary 
disease and chest wall pain.

A lay statement from R.E., dated in April 1998, revealed 
that he knew the veteran since 1934.  He stated that the 
veteran was physically active and showed no signs of 
respiratory problems prior to World War II.  After returning 
from the war, the veteran showed frequent signs of 
difficulty breathing after only moderate exertion.

A lay statement from L.D.N., dated in April 1998, revealed 
that he knew the veteran since 1931 and he was in excellent 
health before World War II.  Since the war, the veteran has 
been in poor health and has, at times, had difficulty in 
breathing.

The paper by Dr. E.L. outlines various aspects of blast 
injuries, including clinical, differentials, workup, 
medications, treatment, and follow-up.  These aspects are 
discussed in general without any specific reference to the 
veteran.  The paper concludes with two multiple choice CME 
(continuing medical education) questions and four "Pearl" 
questions.

The veteran underwent a VA C&P examination in October 1998.  
After review of the claims file and taking a medical 
history, the examining physician conducted a physical 
examination.  The examiner took the veteran on a walk 
through the hospital, which included climbing two flights of 
stairs.  The examiner found this walk to be very helpful 
diagnostically and noted symptoms of breathlessness, 
hyperventilating, and panting respirations at various 
points.  He noted that when the veteran was distracted by 
"rapid-fire questions" about various health matters, the 
veteran stopped hyperventilating and could talk in complete 
sentences.  The examining physician concluded that the 
veteran was not disabled by lung disease that had a 
cardiopulmonary basis.  The examiner indicated that the 
veteran did not give him the impression of psychoneurosis, 
but the examiner was confident in concluding that the 
veteran's symptoms were psychogenic.  The examiner opined 
that the veteran did have a true disability related to what 
the veteran perceived to be a sensation of breathlessness 
which, in the examiner's opinion, is not related to the 
gunshot wound to his chest or the blast injury suffered in 
service.

The veteran testified in a personal hearing at the RO in 
October 1999.  Regarding service connection for bronchitis 
with bronchospasm (claimed as chronic obstructive pulmonary 
disease) as a result of gunshot wound to chest, the 
testimony indicates that prior to service the veteran had no 
problems with breathing.  After he was shot, he began having 
breathing problems and had them at the time that he was 
discharged.  (Transcript (T.) at pp. 13-14).  He was treated 
by the VA, including inhalers and oxygen.  (T. at p. 16).  
He also underwent testing at the VA recently.  (T. at p. 
17).

Mr. N, a friend of the veteran also testified.  In summary, 
Mr. N testified that he has known the veteran since the 
summer of 1931 and he observed the veteran's difficulties 
with breathing when he left the service.  (T. at pp. 9, 15).  
Mr. N also recalled the veteran receiving treatment for 
breathing problems at a VA facility in 1945 or '46.  (T. at 
p. 15).  Mr. N. stated that he and his wife and the veteran 
and his wife went to Colorado a few years back and the 
veteran had to go down to a lower altitude because he could 
not breathe at all.  The veteran's injuries from service 
have worsened over the years.  (T. at p. 9).

Records show that the veteran received treatment in March 
2000 with a chief complaint of shortness of breath.  The 
veteran reported his history of a gunshot wound to the chest 
and a concussion injury.  He indicated that he is fine, but 
becomes short of breath with any sort of activity.  He 
denied having a cough, fever, chills, or chest pain.  A 
chest x-ray was done and interpreted to show scarring, 
pleural-based, on the right with no acute disease.  Upon 
examination, auscultation of the lungs showed diffuse 
wheezes, rhonchi, and decreased breath sounds superiorly.  
Examination of the head, eyes, nose, and throat were 
unremarkable.  The neck was without jugular venous 
distention or thyromegaly.  After additional laboratory 
tests, an electrocardiogram, and blood gases, the final 
diagnosis was bronchitis with bronchospasm and chronic lung 
scarring, probably secondary to his war injury.

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  
King v. Brown, 5 Vet. App. 19 (1993).  A review of the 
record reveals a current diagnosis of bronchitis with 
bronchospasm from a physician in March 2000.  In the opinion 
of the treating physician this condition, in addition to 
chronic lung scarring, is "probably secondary to the 
veteran's war injury."  This medical evidence bears directly 
and substantially on the issue of whether the veteran's 
current respiratory disability is connected to his service.  
It is of such significance on this issue that it must be 
considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection for bronchitis with bronchospasm 
(claimed as chronic obstructive pulmonary disease) as a 
result of gunshot wound to chest and therefore reopens the 
claim.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on 
a de novo basis at this time would prejudice the veteran.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board 
was nevertheless required under Bernard, 
to ask the veteran if he objected to 
Board adjudication in the first 
instance.  [citations omitted].  
Alternatively, failing to make that 
inquiry of the veteran, the [Board] 
decision should, under Bernard, have 
explained, as part of its statement of 
reasons or bases, why there was no 
prejudice to the veteran from its 
adjudication of the claim on the merits 
without first remanding the matter to 
the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over the manys years of this claim, the 
veteran has been provided with pertinent laws and 
regulations regarding service connection, the issue before 
the Board at this time.  He has been given the opportunity 
to review the evidence of record and submit arguments in 
support of his claim.  The veteran has provided testimony on 
this issue.  The veteran's arguments have focused squarely 
on the issue of service connection, not whether new and 
material evidence has been submitted.  Thus, the Board finds 
that the veteran would not be prejudiced by the adjudication 
of his claim at this time.  Accordingly, there is no basis 
for an additional delay in the adjudication of this case and 
the Board will proceed with the adjudication of the claim of 
entitlement to service connection on a de novo basis.

Prior to the June 1991 Board decision, the record included 
service medical records, numerous VA C&P examinations from 
the 1949 through the 1970s, VA outpatient records, VA 
inpatient records from 1946, a RO hearing in April 1965, and 
a Board hearing in May 1968.  The Board must review this 
evidence along with the evidence cited above.

Service medical records reveal that the veteran sustained a 
gunshot wound to the chest in June 1944.  For approximately 
two weeks following the injury, the veteran complained that 
he could not move his left chest and it was painful to 
breathe.  Physical examination in July 1944 reflected the 
veteran was normal except for a bullet wound of the 
posterior left thorax at level of third rib.  The chest 
showed a healed bullet wound with tenderness of muscles and 
in axilla.  There were few moist rales in mid axillary line 
on the left side.  A chest X-ray was interpreted to show no 
fractured ribs and no lung pathology.  No clinical evidence 
of pathology was found.  The veteran was examined by an 
informal medical board in early August 1944 and found to be 
physically fit for full duty.  After sustaining a blast 
concussion in April 1945, the veteran was examined; the 
examination showed his lungs were negative.  The veteran 
complained of pain in his "lungs" in May 1945.  A chest X-
ray was performed and interpreted to be negative.  A medical 
report of survey done in September 1945 showed no 
respiratory complaints.

Shortly after discharge, a February 1946 VA examination of 
the respiratory system revealed a chest of medium length, 
breadth, and thickness with mobility good and equal.  
Fremitus and resonance was normal.  Whispered voice and 
breath sounds were within normal limits with no rales heard 
after expiratory cough.  Chest X-ray was interpreted to show 
a normal chest with no evidence of the gunshot wound of the 
chest wall.  The veteran underwent a VA examination in 
January 1949, which was negative for respiratory complaints 
other than cold in the left chest from time to time.  
Examination of the chest was unremarkable with clear breath 
sounds, normal expansion of the chest and no adhesions.  The 
veteran underwent VA C&P examinations in February 1950 and 
January 1955, which were negative for any respiratory 
complaints.

The veteran testified in a personal hearing at the RO in 
April 1965.  His testimony was negative for discussion of 
respiratory complaints.

The veteran underwent a VA C&P neurological and psychiatric 
examination in April 1965, which was negative for any 
respiratory complaints.  

VA outpatient records show the veteran presented during 1967 
with complaint of a cough of six months' duration.  Normal 
chest and expiration X-rays were taken.  The chest X-ray was 
interpreted to show no significant abnormality.  The 
expiration film was interpreted to show hyperlucent lung, 
probably normal chest.

The veteran underwent VA C&P physical examinations in 
December 1967 and in March 1968, which were negative for any 
respiratory complaints.

The veteran testified in a personal hearing at the Board in 
May 1968.  His testimony was again negative for discussion 
of respiratory complaints.

The veteran underwent a VA C&P physical examination in 
addition to neurological and psychiatric examinations in 
October 1972.  Amongst multiple complaints, the veteran 
reported having chest spasms and being unable to swallow.  
He also indicated frequent, severe coughing spells.  During 
the examination, he coughed and strangled a lot.  A chest X-
ray was done and interpreted to show no abnormalities.  The 
diagnoses were negative for any respiratory disorders.

The veteran underwent a VA C&P examination in July 1975.  He 
complained of chest pain and difficulty breathing.  
Following a review of the records, a medical history, and 
physical examination, the diagnoses were as follows:  (1) 
old chest wound, recovered, no sequelae, (2) 
hyperventilation syndrome, and (3) chronic cough, etiology 
unknown.

Beginning in 1985, the veteran reported experiencing 
shortness of breath in addition to a cough.  In September 
1989, chronic obstructive pulmonary disease was diagnosed.

The Board notes that the veteran did sustain a gunshot wound 
to the chest and had initial complaints of chest pain and 
difficulty breathing.  This fact is not in dispute.  
However, these complaints were voiced no more than a few 
weeks after his injury.  Subsequent service examinations and 
treatment indicate that these complaints were resolved.  
Notably, the veteran was considered physically fit for full 
duty in August 1944 and returned to combat.  The Board 
further observes that the veteran's discharge resulted from 
his blast concussion, not his gunshot wound.  VA C&P 
examinations ranging from shortly after discharge through 
the late 1960s are significant in that they are completely 
negative for any chest or breathing complaints.  The 
personal hearings in 1965 and 1968 are likewise negative.  
It is not until 1967 that the veteran voiced any respiratory 
complaints, despite numerous VA examinations and ongoing 
treatment.  

The one diagnosis that indicates a probable nexus between 
the veteran's war injury and his bronchitis with 
bronchospasm is not sufficient to overcome two decades of 
evidence that shows no pertinent complaints.  As noted 
earlier, L. Hospital records are presumed to be credible for 
the limited purpose of determining whether new and material 
evidence has been submitted. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that this new diagnosis has little probative 
value in determining whether service connection should be 
granted.  The Board notes that the veteran was seen at L. 
Hospital on an emergent basis and the examiner had only the 
medical history, as provided by the veteran, to rely on.  In 
contrast, the October 1998 VA examiner had 50 years of 
objective medical evidence within his purview.  The VA 
examination itself appeared to be of greater depth in that 
the veteran's ability to breathe was examined under every 
day conditions, e.g., taking a walk around the hospital.  
Considering the lapse of over 20 years between the veteran's 
expiration of service and his initial respiratory 
complaints, and the more probative nature of the VA 
examination, which did not find a respiratory disorder, the 
Board finds that service connection for bronchitis with 
bronchospasm (claimed as chronic obstructive pulmonary 
disease) as a result of gunshot wound to chest has not been 
shown.  The medical evidence in this case is overwhelmingly 
against the claim.  In such circumstances, the benefit of 
the doubt doctrine is not for application.

Increased Evaluation for Conversion Reaction with Back Pain

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim, it is allowed.  Id.  When after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher the evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2001).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (Conversion disorder).  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The veteran underwent a VA C&P psychiatric examination in 
September 1997.  The examiner reviewed the claims file and 
noted numerous C&P examination results dating back to April 
1965.  The veteran's current chief complaint was back pain.  
Review of the veteran's present illness disclosed that he 
had not been involved with treatment for mental health 
problems either on an outpatient or an inpatient basis.  He 
denied ever having problems with depression.  He reported 
that he gets along well with people and has a fairly well 
controlled temper.  He indicated that he experienced some 
nervousness and jumpiness that began several years ago some 
time after service, but denied that feelings of anxiety 
impacted on his work performance or his relationships with 
others.  After a review of the veteran's military history, 
medical history and medications, and a brief personal 
history, the examiner conducted a mental status examination.

The mental status examination revealed that the veteran's 
immediate and remote memories were intact.  Recent memory 
was impaired in that he was unable to recall any of three 
words after a five-minute delay; the veteran was, however, 
able to recall his dinner from the night before.  He was 
alert and oriented in all spheres.  Speech was normal and 
thought process production was spontaneous.  Continuity of 
thought was goal oriented and relevant.  Thought content was 
negative for suicidal or homicidal ideation.  There were no 
delusions, hallucinations, or feelings of unreality.  The 
veteran's abstract thinking skills, as measured by 
similarities, were poor, e.g., he was unable to explain how 
an orange and a banana are alike.  His abstract thinking 
improved when presented with proverbs.  Concentration, 
tested through serial sevens, was impaired; however, he was 
readily able to do multiplication (5 X 4) and percentages 
(10 percent of 150).  The veteran reported that he felt fine 
and the examiner determined the veteran's mood to be 
cheerful and his range of affect as appropriate.  Judgment 
and insight were deemed good.  The examiner found no 
diagnosis on Axis I and II, and no stressors were noted.  
GAF (Global Assessment of Functioning Scale) was 73.

The veteran underwent a VA C&P psychiatric examination in 
September 1998.  
The examiner reviewed the claims file and noted the 
September 1997 C&P examination results.  The veteran's chief 
complaint was "my back, dizzy, it might be my medication."  
The examiner incorporated the history of present illness 
from the September 1997 examination.  When asked about 
psychological or psychiatric problems, the veteran 
responded, "I really don't know that I have any 
psychological problems."  The veteran referred to numerous 
physical problems and reported that he became anxious "to a 
certain degree."  He conceded, "everybody does."  He stated 
that his primary concern or worry was his physical health.  
He disclosed that he sometimes questions, "what good am I 
doing" when considering his deteriorating physical health.  
He expressed no suicidal or homicidal ideation.  He denied 
mood swings and indicated that he got along well with 
people.  He also expressed concerns over his memory and 
disclosed forgetting names and numbers.  He reported no 
current psychiatric treatment (within the last 15 to 20 
years), but reported that he underwent psychiatric treatment 
for many years at Phoenix VAMC.  After a review of the 
veteran's medical history, medications, and an interim 
personal history, the examiner conducted the mental status 
examination.

The examination revealed good immediate and remote memory.  
Recent memory, as measured by the ability to recall three 
words after a five-minute delay, yielded one error.  The 
veteran was oriented to all spheres.  Speech was rapid.  The 
veteran's thought process production was spontaneous and 
abundant.  He was goal-oriented for the most part, but 
continuity of thought contained some rambling.  Thought 
process revealed mild preoccupation with his physical 
condition and how the VA had treated him over the years.  
There were no delusions, ideas of reference, or feelings of 
unreality.  Abstract thinking was concrete and concentration 
was good.  The veteran reported that he felt fine and his 
mood appeared euthymic.  Range of affect was broad; judgment 
was good.  The veteran was alert, responsive, and 
cooperative.  There were no diagnoses on Axis I to Axis III.  
Axis IV noted coping with chronic physical conditions.  GAF 
was 73.

VA outpatient records from November 1996 through March 2000 
reflect no diagnosis or treatment for conversion reaction or 
any other psychiatric disorder.

The veteran gave personal testimony concerning his 
conversion reaction disorder in October 1999.  The testimony 
indicates as follows:

The veteran feels constant pain from his waist down and 
legs.  He can hardly feel his feet.  He can hardly walk any 
distance at all.  On a scale from one to ten with ten being 
the worst pain, a good day is an eight.  A bad day is an 
eight, sometimes a nine.  The veteran takes Tylenol 3 for 
relief.  (T. at p. 3).  He had back surgery and his back has 
gotten worse in the last year.  (T. at p. 4).  The veteran 
has been working for the same employer for two years.  He 
works 40 hours per week in security. (T. at p. 8).  He sits 
in a comfortable chair all day.  (T. at p. 4).  His position 
is Officer in Charge.  (T. at p. 6).  The veteran missed 
approximately three weeks from work.  He gets paid on an 
hourly basis.  (T. at p. 5).

L. Hospital records from March 2000 show no diagnosis or 
treatment for conversion reaction or any other psychiatric 
disorder.

The Board notes initially that the veteran's service 
connected conversion reaction including back pain was first 
diagnosed as residuals of blast concussion, atmospheric 
head, and evaluated as 30 percent disabling effective June 
1, 1947.  The 30 percent rating has been continued since 
June 1947.  As such, the rating is protected by regulation 
because it has been in effect for over 20 years.  38 C.F.R. 
§ 3.951(b).  (2001).  

The objective evidence in this matter indicates that the 
veteran no longer suffers from a conversion reaction or any 
other psychiatric disorder.  Outpatient records fail to show 
any complaint or treatment for psychiatric illness.  Recent 
VA psychiatric examinations demonstrated no objective signs 
of illness.  The veteran does not meet the criteria for a 50 
percent evaluation under Diagnostic Code 9424 because his 
affect was not flattened; it was broad or appropriate.  His 
speech was not circumstantial, circumlocutory, or 
stereotyped; it was normal or rapid.  There was no complaint 
of panic attacks or difficulty understanding complex 
commands.  Immediate and remote memory was not impaired, nor 
was his judgment and insight.  Abstract thinking was 
concrete and concentration was good on the most recent 
examination.  The veteran had no disturbance of motivation 
or mood.  Finally, as the veteran reported, he got along 
well with people; no apparent difficulty in establishing and 
maintaining effective work and social relationships was 
noted.

The veteran does not meet the criteria for either a 70 
percent or the 100 percent evaluation.  Examination 
demonstrated that he was negative for such symptoms as 
suicidal ideation, obsessional rituals; illogical, obscure, 
or irrelevant speech, depression, spatial disorientation, 
neglect of personal appearance or hygiene, or difficulty in 
adapting to stressful circumstances.  He was negative for 
grossly inappropriate behavior, inability to perform 
activities of daily living, or disorientation to time or 
place.  The veteran does not show total occupational and 
social impairment or impairment to the degree that he has 
deficiencies in most areas or demonstrates reduced 
reliability and productivity.  

Finally, the Board must emphasize that it has no doubt about 
the veteran's good faith in bringing his claim.  In this 
regard, the Board notes that the medical records reflect a 
diagnosis of degenerative disc and degenerative joint 
disease of the lumbar spine, status post surgery with 
residuals.  The Board is confident that the veteran is 
personally convinced that his back symptoms are related to 
his service-connected conversion reaction.  However, the 
United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
held that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Ultimately, the Board must conclude that the 
medical evidence in this case, which reveals an absence of 
conversion reaction, is controlling and is simply 
overwhelmingly against the claim.  In such circumstances, 
the benefit of the doubt doctrine is not for application.

The Board notes that the RO considered extraschedular rating 
and denied it on the basis that the evidence failed to show 
that the veteran's overall disability picture was so unusual 
and that he required frequent periods of hospitalizations 
beyond that contemplated by the schedular criteria.  The 
veteran was informed of this in the February 2000 
supplemental statement of the case.  

Although the RO expressly declined referral of this case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board would further note that the Court has not restricted 
the Board from confirming the RO's denial of an 
extraschedular rating on this basis.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.

The record does not demonstrate a basis for an 
extraschedular rating.  In the case at hand, the veteran's 
conversion reaction with back pain disability has not 
required any hospitalization.  The veteran testified that he 
has missed three weeks of work due to his back symptoms; 
however, there is no medical evidence submitted that tends 
to show that the veteran's current employment is affected by 
the service-connected conversion reaction with back pain 
disability or that he is limited in his employment due to 
service-connected disability.  Accordingly, the Board finds 
that the veteran has not met the criteria for an increased 
evaluation for conversion reaction with back pain in excess 
of 30 percent.


ORDER

Service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest the claim is denied.

An increased evaluation in excess of 30 percent for 
conversion reaction with back pain is denied.



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

